TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00459-CR


Bradley Wayne Dixon, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-171, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The second motion for extension of time to file appellant's brief is granted. 
Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than May 28,
2002.  No further extension of time will be granted.
It is ordered April 10, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish